Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 19, 2019

                                       No. 04-19-00592-CV

                     IN RE THE ESTATE OF HAROLD G. SCOTT, JR.,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2013-PC-4111
                          Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by November 18, 2019. Neither the brief nor a
motion for extension of time has been filed. Appellant is therefore ORDERED to file, within
fifteen (15) days of the date of this order, the brief and a written response reasonably explaining:
(1) appellant’s failure to timely file a brief, and (2) why appellee is not significantly injured by
appellant’s failure to timely file a brief. If appellant fails to timely file a brief and the written
response, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court